Title: To George Washington from George William Fairfax, 19 March 1785
From: Fairfax, George William
To: Washington, George

 

My dear General
Bath [England] 19th March 1785

Mr Thomas Corbin, now in my House, proposing to Embark in a few days for Virginia, has earnestly Sollicited, that I would give him a line to you, respecting his Conduct since his return to England. The unfortunate youth, has been most cruelly used, and barbarously aspersed by his Brother Dick, and his adherents, insomuch that Tom had a property of five thousand Pounds in the Funds, he must have rotted in a Jail, but for the interposition of his Fathers friend Mr Athawes, who stept in to save him from impending destruction. All this is not yours or my affair, I hear you say, and my good Sir it is true, but as there has been a Combination to destroy the reputation of a young Man, just setting out in Life, I cannot refuse when called upon, to give my Testimony, that from the information of a Gentn of great Probity, intimately acquainted with all the horrid transactions of Dick Corbin, Tom has acquitted himself through the whole business, as a Man of honor, honesty, and great humanity, as will appear by his paying about 1400£ for his Brother Dick and also the debts of Frank, who could not have left England but by his assistance.
I beg your forgiveness for troubling You with the above tedious detail, be assured, I have done it with the greatest reluctance, but a particular friend of mine coming from London with Mr Corbin, to ask this address of me, it was not to be parried. Since the Peace I have availd myself of several opportunities of enquiring after your, and Mrs Washingtons hea[l]th, but have received only one from you, And some time ago, I took the liberty of sending a beautiful Print of the great Revolution, in which you had so principal a part, it would give me pleasure to hear it got safe and was acceptable. Mrs Fairfax and myself has been better this severe Winter, than any one of those we have spent in England.
It would give us pleasure to hear, when your leisure will permit, that you and your good Lady enjoy health. That you may be long blessed with it, and every other felicity is the earnest wish of my Dear Sir Your Affecte and much Obliged Friend and humble Servt

Go: Wm Fairfax



Mr David Hartley (whos character you must know) has often requested, that I would present his best respects to you. he added that it would give him infinite pleasure to take by ⟨mutilated⟩ Person whoes health he has so often drunk.

